07/12/2022


                                        DA 21-0540

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      2022 MT 139N



IN THE MATTER OF:

R.J.E., J.B.R., A.C.R., and P. “Z.” G.R.,

            Youths in Need of Care.


APPEAL FROM:         District Court of the Thirteenth Judicial District,
                     In and For the County of Yellowstone, Cause Nos. DN 17-154, DN 17-155,
                     DN 17-156, and DN 18-016
                     Honorable Mary Jane Knisely, Presiding Judge

COUNSEL OF RECORD:

              For Appellant:

                     Meri K. Althauser, Forward Legal, PLLC, Missoula, Montana
                     (for Father)

                     Gregory Birdsong, Birdsong Law Office, Santa Fe, New Mexico
                     (for Mother)

              For Appellee:

                     Austin Knudsen, Montana Attorney General, Cori Losing, Assistant
                     Attorney General, Helena, Montana

                     John Waller Assistant Attorney General, Billings, Montana



                                                 Submitted on Briefs: May 4, 2022

                                                             Decided: July 12, 2022


Filed:

                               c ir-641.—if
                     __________________________________________
                                       Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     C.E. (Mother) and C.R. (Father) (collectively, “Parents”), appeal the October 4,

2021 Orders of the Thirteenth Judicial District Court terminating their parental rights to

R.J.E., born 2013, A.C.R., born 2015, P.G.R., born 2016, and J.B.R., born 2018

(collectively, “the Children”).1 Parents challenge the underlying ruling that they subjected

the Children to “chronic, severe neglect” under § 41-3-423(2)(a), MCA. We affirm.

¶3     On April 8, 2017, the Montana Department of Public Health and Human Services,

Child and Family Services Division (the Department), received a report that A.C.R., then

21 months old, was found unattended at a park across the street from her home. Law

enforcement knocked and rang the doorbell until Father answered the door “sweating and

look[ing] like he had just woken up.” He said he had been sleeping because he was “‘under

the weather,’” and that he had assumed A.C.R. had been playing with brother R.J.E. at a




1
  C.R. is the natural father of A.C.R. and P.G.R., the putative father of R.J.E., and the putative, and
likely natural, father of J.B.R., although no conclusive testing was done. He has always considered
himself the father of all four children.

                                                  2
neighbor’s house for the preceding three hours. He later admitted he was unaware either

child had left home.

¶4        A Child Protective Specialist (CPS) visited the home on April 10 and rang the

doorbell for 15 minutes with no answer. Through the window she saw an infant, P.G.R.,

lying unattended on the sofa, and she called law enforcement to help access the home and

P.G.R. Father then answered the door, stating he had been in the shower and had not heard

the CPS at the door. He refused an offer for drug testing and stated he never had problems

with drugs. The CPS later learned Father was under supervision for possession of

dangerous drugs charges. At the time, Mother was serving five days at the Yellowstone

County jail for a misdemeanor. Law enforcement and the CPS identified no apparent

health or safety hazards in the home.

¶5        On the morning of April 12, the CPS again visited the home and after five minutes

of knocking Mother answered the door. The CPS noticed Mother had “an ashy/grey color

to her skin and it appeared moist. Her hands were shaking; she would not make eye contact,

her speech was slow and sometimes slurred. [Mother’s] pupils were contracted even in

shadow.” The CPS suspected drug use, but Mother refused testing. Father tested positive

that day for amphetamine and meth, and the three children were removed and placed in

emergency care.2 Department staff noticed that A.C.R. had a rash and bug bites, P.G.R.

had mats in her hair, and though less than two years old, A.C.R. acted maternally towards



2
    J.B.R. was not yet born.

                                              3
her infant sister. Both sisters had ear infections and had not recently seen a medical

provider; R.J.E. was diagnosed with the flu. All three children exhibited symptoms of

staph infections.

¶6     Parents met with the Department for an interview where they both became

argumentative. Mother again refused drug testing, became very upset, and left the office.

The CPS noted Father was calmer and stated he would “do whatever was necessary to be

reunified with his children,” but that he also had pick marks on his face and track marks on

his arms. J.B.R. was born in early January 2018, and he was soon placed in foster care

with his siblings. The Department filed petitions for Emergency Protective Services (EPS),

Adjudication as Youths in Need of Care (YINC), and Temporary Legal Custody (TLC) for

the Children, alleging physical neglect due to “lack of adult supervision related to use of

methamphetamine.”

¶7     The District Court held a January 8, 2018 hearing where the parties stipulated to

EPS, to adjudication of the Children as YINC, and to TLC by the Department. Parents

expressed concern that the CPS was uncommunicative, and the Department reported that

Father left “belligerent and aggressive” messages for the CPS, which in turn made her

“wary” of returning Parents’ calls. The District Court granted the Petitions and ordered

the Department to develop treatment plans for Parents.           The court approved the

Department’s proposed Phase I treatment plans for Mother and Father on February 20.

¶8     Parents struggled with their treatment plans. They failed to complete chemical

dependency evaluations, regularly update the Department, or abide by its procedures.

                                             4
Father only sporadically submitted to drug testing and refused to wear a drug monitoring

patch. Mother ceased contact with the Department and did not enroll for any drug testing.

Due to Parents’ lack of progress, the Department filed a petition for termination of parental

rights in August 2018, but by the November 5 termination hearing, the Department had

moved to amend its petition for termination, reporting that Parents had recently become

more engaged with treatment, and it now hoped for reunification. The District Court

extended TLC to the Department for six months, giving Parents time to work on Phase II

of their treatment plans, which were approved in April 2019. During supervised visits, the

CPS became concerned when Parents argued and cursed in front of the Children. Starting

in May, the Department began transitioning the Children back to Parents’ care through a

trial home visit. At this point, the Children had been in Department custody and foster care

for over two years. During the trial visit, the Department received only one report alleging

Mother was not properly supervising the Children. Overall, Parents showed enough

improvement that the Department moved for dismissal of the cases, which the District

Court granted on September 26, 2019.

¶9     Less than six months after dismissal, on March 5, 2020, the Department received a

report that Mother had left the Children, now ages two through six, alone in a car for 30

minutes. The Department attempted to contact Parents at multiple addresses and by phone,

but received no response. The Department received another report on April 15 that Parents

were fighting in their yard in view of the Children. Law enforcement reported Mother had

an outstanding warrant, was in possession of a meth pipe, and had admitted to using the

                                             5
drug two days earlier while caring for the Children. A CPS interviewed the Children who

stated Parents fought “with their words and hands,” and that Father hit Mother in the face

with an open hand. Father claimed the fight was not physical and that Mother no longer

lived with him and the Children. The officer who witnessed the altercation stated Mother

was the aggressor and had hit Father in the face. R.J.E. told the CPS that Mother still lived

with them, and he nodded his head when asked if Parents’ fighting ever got “scary.” When

the CPS informed Father that the Department would be removing the Children again,

Father responded by yelling and swearing at the CPS. He offered to start drug testing

again, but he refused drug patch monitoring. The CPS identified no immediate safety

concerns or deficiencies in the home. The Children returned to their previous foster

placements.

¶10    Upon removal, foster parents reported the Children disclosed more concerns and

exhibited new, disturbing behavior. The Children reported they are often left home alone,

“do not eat dinner very much,” and are always thirsty. J.B.R. was thought to have a double

ear infection. On April 21, the Department filed new petitions for EPS, adjudication as

YINC, and TLC. Parents stipulated to continued EPS. The Department then petitioned

the court to determine it no longer needed to provide preservation and reunification services

because Parents had subjected the Children to “aggravated circumstances” under

§ 41-3-423(2), MCA. The Department later amended the Petition to specify that the

aggravated circumstance was “chronic, severe neglect” of the Children.




                                             6
¶11    The District Court held a contested hearing on January 11, 2021, to address

adjudication of the Children as YINC, custody disposition, and the Department’s Petition

to no longer provide reunification services. The Children’s counselor, clinical therapist

Megan Owen, testified she had diagnosed all four children with Chronic Posttraumatic

Stress Disorder (PTSD) and adjustment disorder, with anxiety. While her diagnoses were

identical, Owen explained unique symptoms, indicators of progress, and therapeutic goals

for each child. She recommended the Children have no contact with Parents until all goals

were met. Although she arrived at her diagnoses and recommendation without meeting

Parents, Owen testified she nonetheless concluded Parents were the cause of the Children’s

trauma and anxiety based on her observations of the Children during therapy sessions,

storytelling and artwork by the Children, play therapy, and disclosures by the two oldest

children, R.J.E. and A.C.R. Specifically, A.C.R. told Owen that the Children were left

alone in the car for a long time on March 5, and that she had gotten out of the car in the

parking lot in search of a bathroom. R.J.E. described to Owen several times “not having

enough food to eat, not having food in the pantry, [and] having to try to find food for him

and his younger siblings.” R.J.E. told Owen he was “not being talked to nicely” at home,

but he had “shut down” when asked to elaborate. According to Owen, R.J.E.’s artwork

and play therapy indicated he had witnessed domestic violence. When asked if the

Children’s symptoms were possibly caused by the trauma of removal from Parents, Owen

answered, “I would say anything is possible; but it is very unlikely.”




                                             7
¶12    Several Department personnel testified. CPS Gates-Lanphear testified the police

report of the April 15 fight stated Mother “threw something at [Father] and was poking

him in the chest. The kids witnessed this.” Following the second removal, Gates-Lanphear

offered reunification services, including drug testing, parenting classes, and anger and

domestic violence assessments, but Parents did not adequately cooperate or communicate.

Mother did little to engage with the Department and again refused drug testing. Father

“was extremely aggressive” to the point where the CPS felt threatened by his behavior. He

eventually agreed to wear a drug patch, but then failed to get it tested or reapplied.

¶13    CPS supervisor Goodman testified that, following the second removal, Father tested

positive for meth again, and then discontinued drug monitoring. The Department had

concerns about Parents’ volatile relationship that continued after the first removal. Parents

acted consistently hostile toward the Department, especially Father, who, during a recess

at the hearing, physically intimidated Goodman and told her she should be ashamed of

herself. Another CPS testified she was currently offering services to Parents, but that they

had not followed through. She corroborated the other CPSs’ testimony that Parents did not

consistently drug test, if at all, and continue “to fail to comply with their plan and to engage

with the department,” remaining mostly unresponsive.

¶14    The foster mother for the three younger children testified that following the second

removal, “they were very different children in regards to having completely different

manners and very aggressive behaviors.” Within the first hour of returning to the foster

home, when one child received a cup of water, the other children attempted to secure it for

                                               8
themselves—fighting, choking, and biting each other. “It was almost like they thought that

cup of water would be the very last cup of water they were ever going to see,” the foster

mom described. The children fought over food and drink, had a “very difficult time sitting

down eating meals,” and started taking food in the middle of the night and hoarding it in

their rooms. She also observed anxious behaviors by the children such as picking at their

skin, chewing their cheeks, and pulling out their hair. The foster mom testified that the

children were now “doing incredibly well, especially in comparison to where they were.”

¶15    Father testified he attended treatment for meth use following the first removal, and

that his last test result was a false positive, possibly because “somebody sweated on me.”

He denied an addiction to meth, but he gave conflicting dates for his last drug use. When

asked if he currently used “illegal drugs of any kind,” Father responded, “No.” He

explained he had trouble consistently drug testing because patch monitoring was not

conducive with his work schedule. He testified the Children never witnessed meth use by

Parents or domestic violence between them.          He denied being difficult with the

Department, stating, “I did everything else they asked me to do, and I just would ask to see

my children more.” He asserted the Children did not display any anxiety or trauma-induced

behaviors when they were living with him. According to Father, the only trauma the

Children experienced was removal from Parents’ care.

¶16    Mother testified that she only left the Children sleeping in the car for a short time

on March 5 while she ran “real fast” into Walgreens to get toys for them. She did not have

a valid driver’s license at the time, but was driving the Children with Father’s knowledge.

                                             9
She explained that she did not receive the Department’s calls following the incident

because she did not have a working phone. As for the April 15 fight, she stated she had

only visited Father’s home to be with the Children for Easter, but had already moved out

and separated from Father earlier that month. She admitted to throwing a jug of tea at

Father and poking him in the chest. She testified that the last time she used meth was on

April 12, 2020—three days before the fight, the discovery of the meth pipe on her person,

and the second removal of the Children. The Department noted in its argument that

April 12 was Easter; therefore, Mother used meth the day she celebrated with the Children.

¶17    Mother disagreed with Owen’s diagnoses and testified that she did not believe the

Children need to continue therapy, that the Children should be returned to Father, and that

she should receive another treatment plan. When the guardian ad litem asked, “How long

do you expect your kids to wait for you to get your act together?,” Mother blamed the

Department for “not being able to get in contact or answer their phone so we could get

things moving forward.” She told the court that she had essentially stopped cooperating

with the Department following the second removal because she believed it was futile.

¶18    The guardian ad litem agreed with the Department’s request for no reunification

services and to adjudicate the Children as YINC, stating she believed there was sufficient

evidence of chronic abuse and neglect and noting that the Children had been in foster care

a significant portion of their lives. Parents’ attorneys argued the evidence did not establish

the Children are YINC or chronically, severely neglected by Parents, and pointed to factors




                                             10
mitigating the severity of the incidents leading to the second removal. They asked for the

Department to reunite Children with Father and provide Mother additional services.

¶19    The District Court chastised Father for threatening CPS Goodman, and for the “meth

sweat” excuse he offered for his positive drug test result. The court warned Parents about

their uncooperative interactions with the Department and addressed their refusal to

consistently drug test, ordering them to submit to hair follicle tests directly after the

hearing. The court verbally adjudicated the Children as YINC and granted the Department

TLC. Parents did not comply with the Order to immediately drug test. Father eventually

tested positive for meth, amphetamine, and marijuana. He then stopped responding to the

Department. The Department reached out to Mother about getting her test and receiving

services, but Mother never responded.

¶20    The District Court issued a March 29, 2021 Order (Reunification Order) concluding

that clear and convincing evidence established Parents subjected the Children to chronic,

severe neglect, pursuant to § 41-3-423(2)(a), MCA, and, therefore, the Department was no

longer obligated to make efforts to reunify the Children with Parents. The court noted the

Department’s years-long reunification efforts and offers of services, the short time period

between dismissal of the first cases and new reports of abuse and neglect leading to the

Children’s second removal, the testimony from the foster mother about the Children’s

concerning behaviors, Owen’s diagnoses and recommendation, inconsistencies in Parents’

testimonies, and Parents’ long history of resisting the Department, particularly their refusal

to consistently drug test.

                                             11
¶21    The Department then filed a Petition for Termination of Parental Rights, and the

District Court held a termination hearing on September 13. The Department asked the

court take judicial notice of its finding in the Reunification Order that Parents had subjected

the Children to chronic, severe neglect, and informed the court this was the basis for the

Department’s request for termination, which was supported by the guardian ad litem.

Parents contested termination. Mother blamed Owen and the foster mother for being

denied visitation with the Children. She also expressed frustration that Owen did not speak

with Parents before she made her diagnoses. Father apologized for lying about his drug

use at the previous hearing, but stated he started using drugs again only because the

Department told him he was not getting his kids back. He blamed Mother’s actions as the

sole reason for the second removal and also blamed the foster mother, stating “she’s been

trying to adopt my kids since day one . . . . So they’ve alienated my children from me.” He

believed the Department did not offer him services because they incorrectly viewed him as

difficult, when he “never messed up once.” He described himself as protective and stated,

“What, am I supposed to be nice to somebody trying to kidnap my kids?”

¶22    The District Court issued four identical Orders terminating the parental rights of

Mother and Father (Termination Order),3 primarily on the basis of the court’s prior finding

that Parents subjected the Children to chronic, severe neglect, and that no further treatment

plans were required.     The court awarded permanent custody to the Department and


3
  The Orders also terminated the parental rights of any unknown putative fathers for R.J.E. and
J.B.R.

                                              12
approved permanency plans recommending the Children be adopted by their foster parents.

Mother and Father appealed separately, and we consolidated the four cases.

¶23    We review a district court’s decision to terminate parental rights for abuse of

discretion. “A court abuses its discretion when it acts arbitrarily, without employment of

conscientious judgment or in excess of the bounds of reason, resulting in substantial

injustice.” In re E.Z.C., 2013 MT 123, ¶ 19, 370 Mont. 116, 300 P.3d 1174 (citations

omitted). “[T]he termination in Montana of a natural parent’s right to care and custody of

a child is a fundamental liberty interest, which must be protected by fundamentally fair

procedures.” In re R.B., 217 Mont. 99, 103, 703 P.2d 846, 848 (1985); see also Santosky

v. Kramer, 455 U.S. 745, 753-54, 102 S. Ct. 1388, 1394-95 (1982). “Thus, before

terminating an individual parent’s rights, a district court must adequately address each

appliable statutory requirement” with specific findings of fact. In re D.B., 2007 MT 246,

¶¶ 17-18, 339 Mont. 240, 168 P.3d 691 (citations and internal quotation omitted). We

review the court’s factual findings to determine if they are clearly erroneous and its

conclusions of law for correctness. “A finding of fact is clearly erroneous if it is not

supported by substantial evidence, if the court misapprehended the effect of the evidence

or if this Court is left with a definite and firm conviction that the district court made a

mistake.”   E.Z.C, ¶ 19 (citation omitted).      “Substantial evidence is evidence that a

reasonable mind might accept as adequate to support a conclusion, even if weak and

conflicting.” When determining whether substantial evidence supports the district courts’

findings, we review the evidence in the light most favorable to the prevailing party. In re

                                            13
J.B., 2016 MT 68, ¶¶ 10, 24, 383 Mont. 48, 368 P.3d 715 (citations omitted). The

Department must prove by clear and convincing evidence that statutory criteria for

termination are met. “In the context of parental rights cases, clear and convincing evidence

is the requirement that a preponderance of the evidence be definite, clear, and convincing.”

In re C.S., 2020 MT 127, ¶ 9, 400 Mont. 115, 464 P.3d 66 (citation omitted).

¶24    The Department is generally obligated to make reasonable efforts to reunify

separated families through provision of social services and treatment plans, and by helping

parents complete their plans. Sections 41-3-423(1)(a), (b)(i), MCA. The Department may,

however, at any time during an abuse or neglect proceeding, petition the district court for

relief of this obligation. The court may determine that the Department need not provide

further reunification services if it finds, by clear and convincing evidence, that the parent

has subjected the child to “chronic, severe neglect.” Sections 41-3-423(2)(a), (4), MCA;

see also § 41-3-609(4)(a), MCA; In re A.H.D., 2008 MT 57, ¶ 18, 341 Mont. 494, 178 P.3d

131. A court may then order the termination of parental rights, upon a finding established

by clear and convincing evidence, that the parent has subjected the child to any of the

aggravated circumstances listed in § 41-3-423(2)(a)-(e), MCA, including chronic, severe

neglect. Section 41-3-609(1)(d), MCA; A.H.D., ¶ 21.

¶25    Parents argue the District Court’s finding of chronic, severe neglect in the

Reunification Order is not supported by clear and convincing evidence. They focus on the

incidents leading up to the two removals and argue that, while these allegations of neglect

show instances of poor parenting, they are not as severe as in other cases where we have

                                             14
affirmed findings of chronic, severe neglect. Father asserts, “it is clear that this case was

decided based on the least evidence of severity ever presented in this Court’s history.”

Parents advocate for another chance with new treatment plans.

¶26    In the context of § 41-3-423(2)(a), MCA, we define “chronic” as “marked by long

duration, by frequent recurrence over a long time, and often by slowly progressing

seriousness.” In re M.N., 2011 MT 245, ¶ 27, 362 Mont. 186, 261 P.3d 1047 (quoting

Webster’s Third New International Dictionary 402 (G&C Merriam Co. 1961)). A district

court looks at the entire history of parental involvement with the Department. 4 “Discrete

instances of neglect, when viewed within a consistent pattern of similar behavior, provide

a clear basis by which a district court can find ‘chronic, severe neglect.’” M.N., ¶ 30.

¶27    Here, the Department first removed the Children for lack of adult supervision and

for drug use by Parents, suspected of Mother and confirmed for Father. Once removed,

Children showed physical and behavioral evidence of neglect. During supervised visits,

the Department was concerned about Parents’ “volatile relationship” and their fighting in

front of the Children. The Department offered reunification services following the first

removal, and, although initially resistant, when faced with termination Parents eventually

made enough progress with their treatment plans for a trial home visit. The Children were

thereafter fully returned to Parents’ custody and the Department dismissed the cases, about

two-and-a-half years after the Children were first removed. Within six months, the


4
 Here, the District Court reviewed all substantiated reports by the Department since 2017, and
noted it did not consider earlier, unsubstantiated reports.

                                             15
Department received another report that the Children were left unsupervised, followed by

a report of Parents fighting in front of the Children. Law enforcement, the Children, and

Mother said the fight turned physical. This time, Mother’s drug use was confirmed. Once

removed a second time, the Children showed escalated behaviors consistent with physical

neglect, including aggression and food hoarding, and Owen diagnosed each child with

chronic PTSD and adjustment disorder with anxiety.5 The Children’s behaviors improved

after spending time with their foster parents. See In re Custody & Parental Rights of D.S.,

2005 MT 275, ¶¶ 25, 28, 30, 329 Mont. 180, 122 P.3d 1239 (child’s aggressive behavior

improved when living with relatives or foster parents; it deteriorated when he was returned

to mother); see also C.S., ¶ 18. Parents displayed increased aggression and resistance to

outreach by the Department. In sum, the Children were removed two times in three years

for similar concerns, with progressive seriousness. During those years, the Children only

spent approximately six months in Parents’ care without Department support or

intervention. The discrete incidents of neglect leading up to the removals occurred within

a consistent pattern of similar behavior by Parents over a long duration, dating back to

2017. This was an acceptable basis for the District Court to find chronic, severe neglect.

M.N., ¶¶ 27, 30.


5
  Parents take issue with Owen’s methods leading to the identical diagnoses and her testimony
linking the Children’s negative and anxious behaviors with trauma inflicted by Parents. Parents
brought similar objections to the District Court. “This Court should not reweigh conflicting
evidence or substitute its judgment regarding the strength of the evidence for that of the district
court.” In re Declaring A.N.W., 2006 MT 42, ¶ 29, 331 Mont. 208, 130 P.3d 619 (citation omitted).
The District Court acted within its authority to credit Owen’s testimony and reject Parents’
conflicting explanations for the Children’s behaviors.

                                                16
¶28    Mother’s statement in her briefing that “there was no substantive evidence of

frequent, ongoing, or severe drug use by either parent” is not persuasive. We cannot ignore

that Parents showed a consistent pattern of drug use throughout the Department’s

years-long involvement. Each removal occurred after verified evidence of drug use by

either Mother or Father. Father tested positive for meth and other substances on three

separate occasions—spanning from April 2017 to January 2021. Mother was in possession

of a meth pipe and admitted to using the drug when caring for the Children—this occurred

after the Children were returned to Parents. The record contains many reports of Parents

resisting drug testing, despite many efforts by the Department. Mother even ignored a clear

court order for hair-follicle testing following the January 11, 2021 hearing. Parents’

testimony at multiple hearings shows neither parent taking responsibility for their

substance abuse and its effect on the Children. Parents either made excuses for why they

could not drug test, gave justifications for, or minimized the seriousness of, their verified

drug use. With the exception of a few brief periods of relative success, these behaviors

show a consistent pattern from the first removal through the termination hearing, during

which Parents still blamed others.

¶29    Mother also claims that, although the Department was involved with Parents for a

long time, “that involvement was not consistent, responsive, or supportive. If it had been,

[Parents] would have received treatment plans sooner and would have had better results at




                                             17
the conclusion of the first removal.”6 Parents offered similar explanations to the District

Court, and the court was free to accept or reject them at that time. The record contains

abundant evidence that it was largely Parents’ unwillingness to stay in contact and follow

Department directions, particularly when it came to drug testing, that resulted in their lack

of success. The District Court was within its authority to credit this evidence over Parents’

complaints about the Department. A.N.W., ¶ 29.

¶30    Parents next argue that the Court erred by relying on C.S. in its Reunification Order;

they assert the case is distinguishable from their situation due to the severity of the abuse

and neglect present in C.S. and our other precedent. In C.S., the child was removed three

times within two years from a mother who long struggled with substance abuse. Following

each removal, the mother completed a treatment plan, the child was returned, and the case

was dismissed, only for the child to be removed again for similar reasons within a short

period of time. C.S., ¶ 3. There, we affirmed the district court’s finding of chronic, severe

neglect. C.S., ¶ 18. In its Reunification Order, the District Court noted similarities between

the Children’s cases and C.S.:

       In the immediate case, while the parents have not had the children removed
       three prior times, more than two years had passed before the parents were
       considered to have completed their treatment plans and the causes dismissed.
       Unfortunately, like in [C.S.], little time passed before another report alleging
       abuse/neglect was received by the Department in March 2020. The
       Department received yet another report in April 2020 before the Department



6
  While it took time to set a hearing, the Department proposed treatment plans for Parents on
January 12, 2018, within four days of Parents stipulating to EPS, YINC, and TLC.

                                             18
       had even established contact with the parents or children to investigate the
       March 2020 report.

These comparisons are appropriate. Regardless, while helpful, it is not necessary to locate

a precisely similar factual pattern in our precedent to affirm the court’s conclusion. The

District Court’s findings are not clearly erroneous. Substantial evidence in the form of

testimony and Department records support all factual findings in the court’s Reunification

Order. J.B., ¶¶ 10, 24. The District Court did not misapprehend the effect of that evidence,

and we are not left with a definite and firm conviction that the court made a mistake.

E.Z.C., ¶ 19. Based on these findings, the District Court did not err in its conclusion of law

because the situation fits within our definition of chronic, severe neglect. Once the District

Court made that finding, it was within its discretion to terminate Parents’ rights on that

basis. Section 41-3-609(1)(d), MCA.

¶31    Father argues the District Court relied too heavily on the best interests of the

Children and Owen’s recommendation for no contact rather than considering whether there

existed clear and convincing evidence for chronic, severe neglect. As noted, the District

Court could consider Owen’s recommendation as evidence for its finding. As for best

interests, the District Court found chronic, severe neglect without any reference to the best

interests of the Children in its Reunification Order. In its Termination Order, the District

Court gave alternative bases for termination that included language from §§ 41-3-609(2)

and (3), MCA, as well as multiple statements that termination was in the best interests of

the Children. “[T]he best interests of the children are of paramount concern in a parental

rights termination proceeding and take precedence over the parental rights.” A.H.D., ¶ 13.
                                             19
See also § 41-3-602, MCA. Ultimately, a statutory finding of chronic, severe neglect is an

independent and sufficient basis to terminate parental rights under § 41-3-609(1)(d), MCA,

and the District Court properly incorporated this earlier finding from the Reunification

Order into its Termination Order. See A.H.D., ¶¶ 10, 23.

¶32    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. The District Court’s ruling was not an abuse of discretion.

¶33    Affirmed.


                                                 /S/ JIM RICE

We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                            20